DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 7, 9, 11-15, 19, 20 and 22, drawn to a hardcoat composition.
Group II, claim(s) 23-26, drawn to an article.
Group III, claim(s) 27, drawn to a method of applying a film.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a hardcoat composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art cited below.

During a telephone conversation with Carolyn Fischer on 6/3/22, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5, 7, 9, 11-15, 19, 20 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “wherein the hardcoat composition comprises no greater than 35…wt.-% of monofunctional ethylenically unsaturated monomer” and the claim also recites “wherein the hardcoat composition comprises no greater than … 30 wt.-% of monofunctional ethylenically unsaturated monomer” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term “light transmissible” in claim  22 is a relative term which renders the claim indefinite. As almost everything is “light transmissible” to a degree, the term “light transmissible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11-15, 19 and 22, is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Isogai (US 2013/0309510).
	In ¶’s 38 and 45, Isogai teaches a hard coat composition comprising 5-20 wt% of a urethane (meth)acrylate oligomer (B) having a urethane group, exemplified by “Ebecryl 1290” (see ¶ 40);  and a thermoplastic acrylic polymer having hydroxyl functional groups; wherein composition also comprises up to 30wt% of monofunctional ethylenically unsaturated monomers as active energy beam curable components (see ¶ 54 and 55), as well as organic solvents (See ¶ 62).
	In table 1, the acrylic polymers are shown to have weight average molecular weights ranging from 100,000 to 200,000 g/mole.
	Thus, the requirements for rejection under 102((a)(1)/(a)(2)) are met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Isogai (US 2013/0309510).
	While Isogai do not expressly teach the disclosed the Heat Stench test of claimed 20, it is reasonable that the hard coat composition of Isogai would possess the presently claimed property since the composition of Isogai’s hard coat composition is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claims 1-5, 7, 9, 11-15, 19, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Etori et al. (JP 2013082833) in combination with Noguchi et al. (US 2009/0029151).
	In the Abstract, Etori et al. teach a hard coat composition comprising a urethane (meth)acrylate oligomer having a urethane group and a monofunctinoal (meth)acrylate monomer, as well as organic solvents (See ¶ 62).
	Etori et al. differ from the claimed invention in that, the (meth)acrylate polymer is not disclosed in the hard coat composition.  However, it is known in the art to incorporate (meth)acrylate polymers in urethane (meth)acrylate containing hard coat compositions, for the purpose of allowing suppression of hardening and shrinking of the hard coating layer in order to prevent curling, such as taught by Noguchi et al. (See ¶ 53).
	In the abstract and ¶’s 43, 48 and 51, Noguchi et al. teach a transparent hard coat composition comprising 15 to 55%% of a urethane acrylate; and at least 25%, based on the urethane acrylate, of  an acrylic polymer having hydroxyl functional groups; as well as organic solvents (See ¶ 67).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to add the (meth)acrylate polymers in the urethane (meth)acrylate containing hard coat compositions of Etori et al., in order to obtain the advantages taught by Noguchi et al., motivated by a reasonable expectation of success.
	Regarding claim 20, the fact that applicant may have recognized another advantageous property which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE